Citation Nr: 1444708	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  01-02 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1974 to December 1976.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is currently with the Atlanta, Georgia RO.  

The Veteran testified before a Veterans Law Judge (VLJ) in March 2002; a transcript of the hearing is associated with the claims file.  Because the VLJ who conducted the hearing is no longer employed by the Board, the Board in a March 2011 letter offered the Veteran the opportunity to testify at another hearing.  As VA did not receive a response to the letter, the Board concluded that the Veteran wishes to proceed without an additional hearing.  

This matter was previously before the Board in April 2003, December 2006 and July 2006 on issues that are no longer on appeal.  In a July 2007 Joint Motion for Remand (Joint Motion), while on appeal to the United States Court of Appeals for Veterans Claims (Court), the parties agreed that VA failed to adjudicate the Veteran's reasonably raised TDIU claim.  In May 2008, the Board remanded the matter for further development, and in a December 2008 rating decision, the RO denied the claim.  

This matter was again before the Board in May 2011, when the Board denied the Veteran's TDIU claim.  The Veteran appealed the decision to the Court, and in a May 2012 Order, granted the Joint Motion, vacating the Board's May 2011 decision, and remanded the case for compliance with the terms of the Joint Motion.  The case was again before the Board in March 2013 when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that another remand for compliance with the previous remand instructions is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's March 2013 remand instructed the RO/AMC that it was to secure any pertinent, outstanding records, specifically including the Veteran's vocational rehabilitation records.  In addition, the RO/AMC was instructed to schedule the Veteran for a VA social and industrial survey for the purpose of determining the impact of the Veteran's service-connected disabilities on her ability to obtain and maintain substantially gainful employment.  

Review of the Veteran's paperless claims folder reveals that none of the requested development requested was completed.  As such, the Board has no discretion and must remand this case.  Stegall, 11 Vet. App. at 271.  

In addition, the Board notes that in January 2014 correspondence, the Veteran's attorney indicated that a vocational consultant's report in support of the claim was being submitted.  The referenced report does not appear to have been submitted with the correspondence.  As this matter is being remanded anyway, the Veteran and her attorney should be given another opportunity to submit such evidence.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any pertinent, outstanding records.  This must specifically include the Veteran's vocational rehabilitation records.  All attempts to obtain these records should be documented in the claims folder.  

2. Request that the Veteran or her attorney submits the vocational consultant's report referenced in January 2014 correspondence by her attorney.  They should be provided an appropriate period of time to submit the report.  
3. After associating all pertinent outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist or a physiatrist.  

The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4. Then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should furnish to the Veteran and her attorney an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



